J-S11038-17

                                   2017 Pa. Super. 67

    T.K.                                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                 v.                            :
                                               :
                                               :
    A.Z.                                       :
                                               :
                       Appellant               :   No. 1261 WDA 2016

                   Appeal from the Order Entered August 3, 2016
                  In the Court of Common Pleas of Cambria County
                         Civil Division at No(s): 2016-2624


BEFORE: OLSON, J., RANSOM, J., and STEVENS, P.J.E.*

OPINION BY STEVENS, P.J.E.:                             FILED MARCH 14, 2017

           A.Z. (“Appellant”) appeals the order of the Court of Common Pleas of

Cambria County granting the petition for Protection from Abuse (“PFA”) filed

by his former wife, T.K. (“Appellee”). After careful review, we affirm.

           Appellant and Appellee were married for eleven years before they

separated in March 2009. The couple share custody of their minor children.

As the parties had a strained relationship following their separation, they

exchanged custody of the children at a local police station and were required

by a court order to communicate through a court-monitored application. On

July 20, 2016, Appellee filed for the PFA against Appellant.       On August 3,

2016, the lower court held a PFA hearing at which both parties testified.




____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S11038-17



        Appellee alleged that Appellant had harassed and stalked her

throughout the seven years following their separation; Appellee identified

exact dates of recent incidents as recorded in her diary. Appellee accused

Appellant of putting a nail in the tire of her car on July 9, 2016, while she

took their children to their therapy appointment.       Although Appellant was

not allowed to contact Appellee by a previous court order, Appellant would

have the children and other individuals “scream stuff into the phone” to

Appellee on repeated occasions. N.T. Hearing, 8/3/16, at 5-6.

        In addition, Appellee testified to numerous instances in which she felt

that Appellant was stalking her.     Appellee contended that Appellant would

follow her in her vehicle almost every day, drive past her, and honk his car

horn.    Appellee noticed numerous times that Appellant was following her

around the local grocery store. Appellee claimed that, at the local football

game, Appellant would follow her when she would go to the bathroom as

well as sit near her in the stands and make comments about her within

earshot. On another occasion, Appellee and the children detected Appellant

watching them and hiding while they were sled riding.         Appellee asserted

that Appellant would constantly call their children, tell them he was near

Appellee’s home, and honk his car horn as he passed by.           As a result of

Appellant’s behavior, Appellee expressed fear and concern for her safety.

        Appellant testified and denied all of Appellee’s allegations, but offered

no explanation or any specific response to Appellee’s assertions.         At the

conclusion of the hearing, the lower court entered an order granting Appellee

                                       -2-
J-S11038-17



the PFA against Appellant. In doing so, the lower court found Appellee did

not present sufficient evidence to show that Appellant was responsible for

the nail found in her car tire. Nevertheless, the lower court found Appellee

testified credibly to Appellant’s behavior, which it characterized as stalking

and harassment. The lower court indicated that its order would be in effect

for the statutory period of three years. Appellant filed this timely appeal and

complied with the lower court’s direction to file a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b).

      Appellant raises two issues for our review on appeal:

      (1)   Whether the entry of a Protection from Abuse Order and
            finding of abuse following hearing [sic] is contrary to the
            evidence presented and as such an error of law?

      (2)   Whether the entry of a Protection from Abuse Order
            following hearing for a period of three (3) years is contrary
            to the evidence presented and as such an abuse of
            discretion?

Appellant’s Brief, at 4.

      Our standard of review is well-established: “[i]n the context of a PFA

order, we review the trial court's legal conclusions for an error of law or

abuse of discretion.”      Boykai v. Young, 83 A.3d 1043, 1045 (Pa.Super.

2014). This Court has emphasized that “[t]he purpose of the PFA Act is to

protect victims of domestic violence from those who perpetrate such abuse,

with the primary goal of advance prevention of physical and sexual abuse.”

Buchhalter v. Buchhalter, 959 A.2d 1260, 1262 (Pa.Super. 2008).             The




                                     -3-
J-S11038-17



PFA Act, 23 Pa.C.S. §§ 6101-6122, defines “abuse,” in relevant part, as

follows:

      “Abuse.” The occurrence of one or more of the following acts
      between family or household members, sexual or intimate
      partners or persons who share biological parenthood:
                                    ***
         (5) Knowingly engaging in a course of conduct or
         repeatedly committing acts toward another person,
         including following the person, without proper authority,
         under circumstances which place the person in reasonable
         fear of bodily injury. The definition of this paragraph
         applies only to proceedings commenced under this title
         and is inapplicable to any criminal prosecutions
         commenced under Title 18 (relating to crimes and
         offenses).

23 Pa.C.S. § 6102(a).

      On appeal, Appellant concedes that he acted in the manner described

by Appellee at the PFA hearing, but argues that his behavior, while it may be

considered “rude,” “fall[s] far short of the definition of abuse as set forth in

the statute.”   Appellant’s Brief, at 11.   Moreover, Appellant asserts that

Appellee “never testified to being afraid of or even having a fear of

Appellant.” Appellant’s Brief, at 13. We disagree.

      Appellant’s behavior falls squarely within the definition of abuse in

Section 6102(a) which includes “[k]nowingly engaging in a course of conduct

or repeatedly committing acts toward another person, including following the

person, without proper authority, under circumstances which place the

person in reasonable fear of bodily injury. 23 Pa.C.S. § 6102(a). Appellant

does not contest Appellee’s assertions that he repeatedly followed her in his



                                     -4-
J-S11038-17



vehicle, in the local grocery store, at sporting events, and in other locations.

Appellant does not deny that he kept track of Appellee’s whereabouts, and

constantly drove past her home and honked the car horn.               Appellant

concedes that he tried to yell to Appellee while talking to their children on

the telephone despite a court order requiring him to communicate through a

court-monitored application. This course of conduct constitutes abuse within

the definition set forth under the PFA Act.

      We also reject Appellant’s assertion that Appellee never testified to

being afraid of or even having a fear of Appellant. At the hearing, Appellee

testified as follows:

             You don’t know what it’s like to walk in a store and wonder
      is this the time he does something, is this going to be the
      time I get shot. I can’t sleep. My family is not safe. People
      walk with me to and from my car at work. Why can’t I go in the
      store and shop without him being behind me making noises or
      letting me know he’s there[?]

            When [Appellant] gets angry, I feel threatened.
      When [Appellant] doesn’t like something that happens in court,
      harassment happens.         There’s a pattern before and after
      hearings. When he doesn’t like something the Court does, you
      know, he gets other people to engage in these behaviors with
      him.
                                      ***
            What am I to [Appellant]? If he doesn’t follow the Court
      Orders and he doesn’t care when people tell him to stop, what
      am I to him? Why wouldn’t he hurt me? This [PFA petition]
      is the only thing, Your Honor, that has given me peace for the
      last three weeks. My kids are doing better. They’re sleeping.
      They’re not upset. It’s stressful when someone is screaming into
      the phone. We don’t act like that at my house. It’s stressful,
      and this is the only thing that has given me peace. This is the
      most peace I have had in seven years. And it needs to stop.


                                     -5-
J-S11038-17



N.T. Hearing, 8/3/16, at 15 (emphasis added).      Although Appellee did not

use the specific word “fear,” she clearly testified to her deep concern for her

safety, opining that Appellant’s behavior would eventually escalate from

repetitive stalking to seeking to cause her bodily harm.      Accordingly, we

conclude there is sufficient evidence to support to justify the entry of the

PFA order as Appellant engaged in a repeated course of conduct which

placed Appellee in reasonable fear of bodily injury. See 23 Pa.C.S. § 6102.

      Appellant also asserts that the lower court abused its discretion as the

length of the PFA order is “excessive.” Appellant’s Brief, at 15. However,

other than this bald, one-sentence assertion, Appellant offers no authority or

analysis to support this claim. “[W]here an appellate brief fails to provide

any discussion of a claim with citation to relevant authority or fails to

develop the issue in any other meaningful fashion capable of review, that

claim is waived.” Commonwealth v. Johnson, 604 Pa. 176, 191, 985 A.2d
915, 924 (2009) (citations omitted). As a result, we find this argument is

waived for lack of development.

      Order affirmed. Jurisdiction relinquished.




                                     -6-
J-S11038-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/14/2017




                          -7-